Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed.
Hong (US 2015/102299) (HONG SANG MIN [KR]) 16 April 2015 (2015-04-16), discloses an organic light emitting display apparatus (par. 41) comprising (fig. 3): a base layer (110) comprising a display area ("P" in fig. 3) and a non-display area ("S" in fig. 3) adjacent to the display area (par. 42);  a circuit element layer (layers 120-180) comprising a circuit element layer comprising a first transistor (see figs. 3, 4, transistor Tc/Td) in the non-display area including a first semiconductor pattern and a first control electrode overlapping the first semiconductor pattern ([0045] The scan and data drivers 400 and 500 convert the received signals into a scan signal and a data signal to selectively drive each pixel. The scan and data drivers 400 and 500 respectively include a driving circuit part including a plurality of peripheral thin film transistors Tc/Td; [0081] Referring to FIG. 4, the peripheral thin film transistor Tc/Td includes a peripheral semiconductor layer 154c, a peripheral gate electrode 125c, a peripheral source electrode 173c, and a peripheral drain electrode 175c. The peripheral source and drain electrodes 173c and 175c face each other based on the peripheral gate electrode 125c on a plane view); a power supply line to receive a common voltage being father from the display area than the first transistor (ref. 250: "common voltage line", par. 46) on the base layer to receive a common voltage and an auxiliary power supply pattern (ref. 251: "common voltage connection line", par. 57) on the power supply line, overlapped with the power supply line, and connected to the power supply line; a display element layer comprising a first electrode (ref. 191) on the circuit element layer, a light emitting layer (ref. 360) on the first electrode, and a second electrode (ref. 270) on the light emitting layer and electrically connected to the power supply line (par. 72; fig. 3); wherein the auxiliary power supply pattern is located between the first electrode and the power supply line in a thickness direction of the circuit element layer (see fig. 4, pars. 57, element 251, pars, 37, 38).  
HATANO KAORU (US 2013/049062, teaches that a wiring under a sealing element is preferably made of tungsten due to its low resistivity and very high melting point and therefore extremely high heat resistance to heat generated during curing of the sealing member (par. 20). 
Kwak et al. (US 2006/0267885) discloses an organic light emitting display ( OLED) including a display panel having a plurality of pixels disposed in regions where a plurality of scan lines intersect a plurality of data lines, a scan driver configured to supply scan signals to the scan lines so as to select the pixels, a plurality of demultiplexers configured to supply data signals to the data lines, a data driver configured to supply the data signals to a plurality of output lines connected to the demultiplexers, and a plurality of data line capacitors each disposed in one of the data lines and configured to store a voltage corresponding to the data signal.
Jung et al. (US 2016/0035284) discloses the dummy pixel area 123 includes a plurality of dummy pixels DP formed along the circumference of the display area 121 to surround the pixels P formed at the outmost of the display area 121. That is, the dummy pixels DP are formed to adjoin the outmost pixel P of each horizontal line of the display area 121. At this time, the number of the dummy pixels DP may be formed in each horizontal line equally or differently in accordance with the curvature of the display area 121. The plurality of dummy pixels DP serves as an anti-static circuit, which prevents external static electricity from being transferred to the pixels P of the display area 121, without displaying images unlike the pixels P formed in the display area 121.
HONG SANGMIN (US 2016/293883) (hereinafter Hong 883) discloses (fig. 8, par. 136) holes are made e.g. in the power supply line 224 and the insulating layers underneath, to increase the adhesive strength of the substrate and encapsulating substrate. 
None of the references cited in record disclose or suggest An organic light emitting display apparatus comprising: a base layer comprising a display area and a non-display area adjacent to the display area; a circuit element layer comprising a first transistor in the non-display area including a first semiconductor pattern and a first control electrode overlapping the first semiconductor pattern, a power supply line to receive a common voltage being farther from the display area than the first transistor, and an auxiliary power supply pattern directly electrically connected to the power supply line; and a display element layer comprising a first electrode on the circuit element layer, a light emitting layer on the first electrode, a second electrode on the light emitting layer and electrically connected to the power supply line, wherein the auxiliary power supply pattern is located between the first electrode and the power supply line in a thickness direction of the circuit element layer, wherein the first transistor comprises a first input electrode and a first output electrode, and wherein the first input electrode, the first output electrode, and the power supply line are disposed on a same layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/            Primary Examiner, Art Unit 2623